Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Saini et al. [US 20180225320 A1, February 9, 2017], in view of Boehme et al. [US 20180157694 A1, December 7, 2016], further in view of Ghare et al. [US 20190081876 A1, November 9, 2018]. 

With respect to claims 1, 8 and 15, the claims limitations of the method, computing device and computer-readable medium instructions to facilitate anomaly detection ([0008] the identified anomalies are provided by the anomaly identification system) comprising:
receiving a value (n) representing a first quantity corresponding to a maximum quantity of expected anomalies in performance metric data [e.g. received confidence level 109] ([0039] the anomaly identification system 160 provides one or more confidence intervals 167 associated with the identified anomalies 162. The provided confidence intervals 167 are determined based on the received confidence level 109.
[0082] confidence level of 0.99 (e.g., 99%), a significance level in the GESD test is 0.01 (e.g., 1%)… the significance level is based on a default value, such as a default significance level of 0.05 (e.g., 5%)….);
receiving the performance metric data [e.g. data set] at the database system, the performance metric data comprising a plurality of the data point values ([0008] a data set is received by an anomaly identification system….the data set and the estimated maximum are provided to an anomaly identification module, which compares the values of points included in the data set.
[0030] "data point" refer to a measurement included in a data set. In some cases, a point is associated with one or more values, including (without limitation) numeric values, text values, logical values (e.g., Booleans), multidimensional values (e.g., a database record));
processing the plurality of data point values via an optimized Extreme Studentized Deviate (ESD) test [e.g. GESD test] to detect one or more anomalous data point values within the plurality of data point values ([0027] the anomaly identification system applies a Generalized Extreme Student Deviate test (GESD test), using the estimated maximum of anomalies as an input, to identify anomalies. The GESD test iteratively performs comparisons of points in the data set to determine if a particular point is an anomaly, where the number of iterations is based on the input estimated maximum) including:
receiving a first of the plurality of data point values ([0086] Fig. 10, receiving and providing information related to identifying anomalies]; determining whether the first data point value is to be included in the first set of values or the second set of values ([0075] the GESD test are performed based on providing the identification module with an input k having a smaller value. And the GESD test are performed based on providing the identification module with an input k having a larger value);
storing anomalous data point values ([0119] the anomalous data points are provided to a storage device, such as data source 590); and
generating an incident alert upon a detection of one or more anomalous data point values within the plurality of data point values ([0086] the user interface 1000 is capable of displaying representations of one or more of the data set, identified anomalies, and confidence intervals associated with the anomalies).

Saini does not specifically teach:
generating, based on the value (n) received, a data structure within a database system configured to store a predetermined amount, that is twice the value of n, of datapoints comprising the n largest values data point values of the performance metric data and the n smallest values data point values of the performance metric data;
storing a first set of values representing n largest values of the plurality of data point values;
storing a second set of values representing n smallest values of the plurality of data point values within the data structure.

Boehme teaches:
generating, based on the value (n) received ([0092] data records to be inserted to the data table may be received. For example, the data records may be received simultaneously or over a time period. Each of received data records has values of the attributes (231A-B) of the data table 227 into which the records are to be inserted), a data structure within a database system configured to store a predetermined amount, that is twice the value of n, of datapoints ([0100-0103] FIG. 4 illustrates graphs showing the minimum and maximum values in data blocks that form a data table. In particular, further data blocks 425 are illustrated in graph 420. Graph 420 further shows the minimum and maximum values in each data block of the set of data blocks 424 that forms the data table 227 before inserting the further data blocks 425 (each vertical line in graphs 420-423 represents the range of values of the organizing attribute in a single data block).
If, for example, data blocks of the data tables are defined using the number of records or rows, such that each data block has a predefined maximum number of records, then the buffering may be performed until the received records are twice that predefined maximum number of records.
If, in another example, data blocks of the data tables are defined based on the storage size such that each data block has a predefined maximum storage size, then the buffering may be performed until the received records have reached twice that predefined maximum size.
The buffering area where the buffering is performed may comprise the main memory 110 or other storages such as storage 120 or external storage such as 145), 
comprising the n largest values data point values of the performance metric data [e.g. a min value representing the smallest value] and the n smallest values data point values of the performance metric data [e.g. max value representing the largest value] storing a first set of values representing n largest values of the plurality of data point values [e.g. a min value representing the smallest value]; storing a second set of values representing n smallest values of the plurality of data point values within the data structure [e.g. max value representing the largest value] ([0112] a method for inserting data to a data table in a database management system is provided (e.g. only inserting data to a data table when matches the provided attribute value information), where the data table has multiple data records and involves at least an organizing attribute. The method comprises: storing data records of the data table in a set of data blocks; providing attribute value information for the data blocks, the attribute value information containing at least a min value representing the smallest value of the first attribute and a max value representing the largest value of the organizing attribute; receiving further data records to be inserted to the data table).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Saini with determining the representing of min and max values of Boehme. Such a modification would provide attribute value information that is more selective and has higher probability that a data block can be skipped (Boehme [0062]).
Saini as modified by Boehme does not teach determining that the first data point value is not an anomalous data point value upon a determination that the first data point value is not to be inserted into the first set of values or the second set of values.
Ghare teaches determining that the first data point value is not an anomalous data point value upon a determination that the first data point value is not to be inserted into the first set of values or the second set of values ([0058] Fig. 7, if no anomaly is detected for the data record (e.g. data set/data stream) according to an evaluation of the anomaly detection model, as indicated by the negative exit from 730, then evaluation of the next received data record in the stream (e.g. data set) may begin. If however, an anomaly is detected, then a responsive action for the anomaly may be performed, as indicated at 740. One or multiple responsive actions may be performed for a detected anomaly…identified anomalies (and the anomalous data records) may be stored as part of a log or other data store that indicates the occurrence of anomalies for a data stream).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Saini as modified with Boehme with determining not to be insert not anomalous data point value into the data storage of Ghare. Such a modification provide identified anomalies be flagged or marked for further analysis, by a different type of anomaly detector that operates utilizing a more costly, or may be filtered or removed from the stream of data records (Ghare [0026]).

With respect to dependent claim 2, Saini as modified by Boehme and Ghare further teaches determining that a second data point value is to be included in the first set of values or the second set of values (Saini [0019] as new data records are received, the anomaly detection model may change, providing an anomaly detection model that dynamically adapts or learns what is anomalous at a different period of time. FIG. 1B, for example, illustrates an anomaly detection model 140 that is derived from the data records (or a sample of data records) from time period 132. Normal range 142 may illustrate those data records with attributes x and y plotted within model 140. In FIG. 1C, the normal range 152 of anomaly detection model for time period 134 has shifted from normal range 142 based on the updates or changes to the model 150 made for data records in time period 134. FIG. 8, provides further examples of dynamically updating or generating an anomaly detection model as data records are received).

With respect to dependent claim 3, Saini as modified by Boehme and Ghare further teaches performing an ESD test to determine whether the first data point value is an anomalous data point value (Saini [0027] the anomaly identification system applies a GESD test, using the estimated maximum of anomalies as an input, to identify anomalies) upon a determination that the first data point value is to be inserted into the first set of values or the second set of values (Ghare [0058] identified anomalies (and the anomalous data records) may be stored as part of a log or other data store that indicates the occurrence of anomalies for a data stream).

With respect to dependent claim 4, Saini as modified by Boehme and Ghare further teaches wherein the first set of values and the second set of values comprise a quantity of values corresponding to a maximum quantity of anomalies expected in the dataset (Saini [0026] the anomalies in the data set are identified based on the estimated maximum number of potential anomalies, as estimated by the adjusted box plot. For example, a GESD test identifies anomalies based on received inputs, including the estimated maximum).

With respect to dependent claim 5, Saini as modified by Boehme and Ghare further teaches determining a Mean value and a Standard Deviation value for the plurality of data point values prior to generating the data structure (Saini [0040] a data set having up to 50 data points has an attribute of a smaller size. Additionally or alternatively, the data set has attributes of a statistical mean and a standard deviation. The mean and the standard deviation are calculated based on one or more of the values of the included data points. For example, data set 200 has a mean and a standard deviation based on the numeric values of the data points 201-220).

With respect to dependent claim 6, Saini as modified by Boehme and Ghare further teaches updating the Mean value and the Standard Deviation value in response to receiving the first data point value (Saini [0075] the GESD test includes one or more iterations based on the received input k (e.g., k iterations are performed). Additionally or alternatively, a second iteration is based upon a result of a first evaluation. For example, a GESD test is performed on an example data set having ten data points, a sample mean, and a sample standard deviation).

With respect to dependent claim 7, Saini as modified by Boehme and Ghare further teaches transmitting the incident alert upon detection of anomalous usage within the anomaly detection messages (Ghare [0045] for identified or detected anomalies, anomaly monitoring node(s) 420 may initiate, request, or direct responsive actions 404. Responsive actions 404 may be specified by clients of SMS 220 in some embodiments. For instance, a client may identify a communication method and recipient for a particular anomaly that is detected so that a message is sent via the specified communication method (e.g., short message service (SMS) text to a particular phone number)).

Regarding claims 9-14 and 16-20; the instant claims recite substantially same limitations as the above-rejected claims 2-7 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 10/29/2021 office action claims 1-5, 7-12 and 14-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 03/28/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.
Boehme in paragraphs [0092, 0100-0103 and 112] teaches the new limitation generating, based on the value (n) received, a data structure within a database system configured to store a predetermined amount, that is twice the value of n, of datapoints comprising the n largest values data point values of the performance metric data and the n smallest values data point values of the performance metric data.
		Therefore  Saini as modified by Boehme and Ghare teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153